Exhibit 10.10

 

--------------------------------------------------------------------------------

CERTAIN INFORMATION (INDICATED BY “[***]”) IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

MKT-DSA-VTB-001

 

Diablo Technologies, Inc.
Development And Supply Agreement

 

This Development and Supply Agreement (“Agreement”) is made this 10th day of
September 2008 (“Effective Date”) between Diablo Technologies, Inc,, a Canadian
corporation having a principal place of business at 290 St. Joseph, Suite 200,
Gatineau, Quebec J8Y 3Y3 (“Diablo”) and Netlist, Inc., a Delaware corporation
having a principal place of business at 51 Discovery, Irvine, CA 92618
(“Netlist”).

 

RECITALS

 

Whereas, Netlist desires to have certain products designed and manufactured by
Diablo for sale to Netlist; and Diablo has the capability of designing and
manufacturing such products and desires to do so for sale to Netlist.

 

Now, therefore, in consideration of the promises and the mutual agreements
hereinafter set forth, and intending to be legally bound, the parties hereto
agree as follows:

 

AGREEMENT

 

1.                                      Definitions.  The following terms shall
have the meanings set forth below.

 

“Confidential Information” of a party shall mean any information disclosed by
that party to the other pursuant to this Agreement which is in written, graphic,
machine readable or other tangible form and is marked “Confidential,”
“Proprietary” or in some other manner to indicate its confidential nature. 
Confidential Information may also include oral information disclosed by one
party to the other pursuant to this Agreement, provided that such information is
designated as confidential at the time of disclosure and is reduced to writing
by the disclosing party within a reasonable time (not to exceed thirty (30)
days) after its oral disclosure, and such writing is marked in a manner to
indicate its confidential nature and delivered to the receiving party.

 

“Cost” shall mean Diablo’s full standard cost basis including without limitation
any applicable license royalties.

 

“Intellectual Property Rights” shall mean all intellectual property rights
including, but not limited to, patents, copyrights, authors’ rights, trademarks,
tradenames, know-how and trade secrets, irrespective of whether such rights
arise under U.S. or international intellectual property, unfair competition or
trade secret laws.

 

“Inventory” shall mean raw materials and supplies necessary for the manufacture
of Products pursuant to this Agreement.

 

“Market Share” shall mean the number of Netlist Chipsets shipped, invoiced or
sold by Netlist to any third party.

 

1

--------------------------------------------------------------------------------


 

“Netlist Technology” shall mean Netlist’s patented and trade secret-protected
Rank Multiplication/Load Rank Multiplication technology (“DxD/LRD”), including
without limitation its “know-how” and database design technology, developed
prior to the Effective Date and provided to Diablo.

 

“Netlist Chipset” shall mean a DDR3 proprietary chip set solution consisting of
a DDR3 standard register (with DxD/LRD physically enabled) and set of isolation
devices utilizing the Netlist Technology for use in Netlist RDIMM products
implemented in OEM server systems developed under this Agreement in accordance
with the Specification.

 

“Diablo Standard Register” or “Register” shall mean a DDR3 industry standard
register derivative of Netlist Chipset with either or both of DxD/LRD
functionality physically disabled.

 

“Products” shall include both Netlist Chipset and Diablo Standard Register.

 

“Specifications” shall mean the logic diagram, schematics, test requirements and
definition, plots, and electric related requirements and “know-how” and revised
or modified to produce the initial prototypes, and, to the extent necessary,
modifications thereto, to produce the Product set forth in Exhibit A.

 

2.                                      Development and Design.

 

(a)                                 Development and Design.  Netlist agrees to
pay a NRE (Non-Recurring Engineering) Payment (set forth in Exhibit D) to Diablo
for the design and development of the Netlist Chipset and the delivery of the
initial prototypes, all meeting the Specifications, as defined in the Statement
of Work set forth in Exhibit A (“SOW”) and on the dates specified in the NRE
Payment Schedule.  Diablo shall use its commercially reasonable efforts to
design and develop the Product as defined in the SOW and to meet the Development
Schedule (set forth in Exhibit B).  Netlist agrees to promptly respond to
inquiries, make personnel available to discuss any changes or concerns of Diablo
and to generally cooperate in assisting Diablo in the design and development of
the Product.

 

(b)                                 Changes.  Netlist may, at any time during
the term of this Agreement, request changes to the Specification and any other
functional or performance specifications agreed to between Diablo and Netlist. 
Such request shall be submitted by Netlist to Diablo in writing.  Diablo will
then estimate, using industry established reasonable and customary rates, the
amount of work necessary, the additional development time and cost that would be
incurred, and shall request Netlist’s approval of such additional cost and
development time.  Upon written receipt of such approval, implementation of such
changes will proceed.  The Specification, Development Schedule, NRE Payment
Schedule and Production Price will be updated in writing and signed by both
parties to reflect any such changes.

 

(c)                                  Engineering Resources.  Each party will
designate a project manager in the SOW who shall act as that party’s liaison and
administrator of the project provided pursuant to the SOW.  Diablo hereby agrees
to submit to the Netlist project manager the names and other pertinent
information requested by Netlist prior to utilization of any personnel of
Diablo.  Netlist reserves the right to interview Diablo’s personnel prior to
such utilization.  Netlist reserves the right to request the reasonable
replacement of any of Diablo’s personnel assigned to this project,

 

2

--------------------------------------------------------------------------------


 

and Diablo shall as soon as possible consider such request and may remove same
and secure replacement(s) reasonably acceptable to Netlist.

 

(d)                                 [***].

 

(i)                                     The parties agree to [***] for both the
[***] and the [***] to ensure Diablo is developing a competitive solution. 
Diablo and Netlist will establish a [***] schedule of [***] that will provide
both organizations the greatest confidence of program success.

 

(ii)                                  Bring-up; Integration Testing.  Netlist
will provide Diablo with its [***] validation platform and Diablo will provide
Netlist with a requirements document ensuring [***] in [***] the devices and
[***].

 

(iii)                               [***] agree to make [***] to support [***]
and [***] requirements of the Products with Netlist’s [***].

 

(e)                                  [***].  In partial consideration of the
design and development of the Netlist Chipset, subject to Section 2(e)(ii),
Netlist hereby grants Diablo a [***] under its Intellectual [***] to [***] to
[***] and [***] the Products in accordance with the terms contained herein.

 

(i)                                     Delivery.  Upon execution of this
Agreement, Netlist will provide to Diablo (A) a copy of the [***] to enable
Diablo to design and manufacture the Products and (B) all necessary [***] to
Diablo in support of the development of the Products.

 

(ii)                                  Exclusivity.  Subject to
Section 2(e)(iii) below, the Netlist Chipset and Netlist Technology will be
exclusive to Netlist in that Diablo shall not sell or manufacture any device
constituting the Netlist Chipset or Netlist Technology to or for any party
except Netlist; provided that Diablo will be [***] and [***] to any third party
[***].

 

(iii)                               JEDEC Standard.  If for any reason Netlist
decides to make available DxD/LRD to the market as an industry standard through
JEDEC or other standards body; Diablo will be [***] under same terms and
conditions as offered to other third parties.  Netlist will provide Diablo with
at least [***] notice of a possible release to any industry standard body.

 

(iv)                              Priority.  Diablo hereby agrees that the [***]
of the [***] shall not occur before the [***] of the [***] unless Netlist [***]
or [***].

 

3.                                      Manufacture and Supply of Products.

 

(a)                                 Agreement to Manufacture.  Diablo agrees to
make commercially reasonable efforts, pursuant to purchase orders or changes to
purchase orders issued by Netlist and accepted in writing by Diablo (“Purchase
Orders”), to procure Inventory, components and other supplies and to
manufacture, test, assemble, and deliver the Netlist Chipset pursuant to the
Specifications for each device of the Netlist Chipset and to deliver such
Netlist Chipset to a location designated by Netlist.  Except as set forth
herein, this Agreement shall not constitute a requirements contract and Netlist
shall not be obligated to order Products from Diablo.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Forecasts.  Netlist shall provide each [***]
rolling forecast report (“Forecast”) of its Products requirements.  The first
[***] of each Forecast will be done on a [***] basis.  Diablo will respond on a
[***] basis with a plan for the delivery dates for the first [***] of a
Forecast.  The remaining [***] of each Forecast will be done on a [***] basis. 
Purchase Orders will be done by Netlist on the basis of the [***] Forecast.

 

(i)                                     Netlist shall be committed to purchase
all [***] contained within the first [***] of a Forecast on the delivery date
that Diablo specified in the Forecast.  Such purchase commitment (including the
payment obligations) shall be [***] and any [***] of such Registers are [***]. 
For [***] contained in the [***] of a Forecast, Netlist shall [***] such [***]
but will be entitled to [***] for such Netlist Chipset by up to [***] from the
delivery date that Diablo had previously committed to meet.

 

(ii)                                  Netlist shall be committed to purchase all
Netlist Chipsets contained within the [***] of a Forecast on the delivery date
that Diablo specified in the Forecast.  Such purchase commitment (including the
payment obligations) shall be [***] and any [***] of such Netlist Chipsets are
[***].  For Netlist Chipsets contained in the [***] of a Forecast, Netlist shall
[***] such Netlist Chipsets but will be [***] for such Netlist Chipsets by up to
[***] from the delivery date that Diablo had previously committed to meet.

 

(c)                                  Purchase Orders.  All orders for Netlist
Chipset shall be submitted to Diablo in writing by mail, email or facsimile to
the address set forth on the signature page to this Agreement, and shall conform
to the binding Forecasts in accordance with Section 3(b).  Netlist shall submit
such Purchase Orders to Diablo at least ninety (90) days prior to the date of
requested delivery (“Delivery Date”).

 

(d)                                 Terms and Conditions.  Any additional or
different terms or conditions in any communication by Netlist (whether in a
purchase order or otherwise) are hereby rejected and shall be null and void,
irrespective of the means of Netlist’s acceptance.  Diablo’s failure to object
to any additional or different provisions proposed by Netlist shall not
constitute a waiver of these terms and conditions, nor constitute acceptance of
any such Netlist’s terms and conditions.  All orders or contracts must be
approved and accepted by Diablo at its principal place of business.  The terms
and conditions of this Agreement shall be applicable whether or not they are
attached to or enclosed with the Products sold hereunder.

 

(e)                                  Market Share Commitment.  [***]

 

(i)                                     A minimum of [***] of Netlist Market
Share for the Netlist Chipsets will be allocated to Diablo if Diablo delivers
working engineering samples of the Product no later than [***] and production
worthy devices no later than [***].  This minimum Market Share commitment will
apply to the first year of production and will be maintained at least, but not
necessarily limited to, [***] Market Share thereafter for the life of the
Products provided that Diablo maintains a commercially reasonable continuity of
supply sufficient to meet Netlist’s Forecasts.

 

(ii)                                  A minimum of [***] of Netlist Market Share
for the Netlist Chipsets will be allocated to Diablo if Diablo delivers working
engineering samples of the Product no later

 

4

--------------------------------------------------------------------------------


 

than [***] and production worthy devices no later than [***].  This minimum
Market Share commitment will apply to the first year of production and will he
maintained thereafter for the life of the Products provided that Diablo
maintains a commercially reasonable continuity of supply sufficient to meet
Netlist’s Forecasts.

 

(iii)                               The [***] listed in (ii) above shall be
reduced by [***] for every 2 months of delay in delivering production worthy
devices of the Netlist Chipset to Netlist.  Should Diablo be unable to deliver
production worthy devices of the Netlist Chipset by [***], Netlist will have no
further obligations to Diablo, whether to purchase Netlist Chipset or to make
any payments beyond the second payment under Exhibit D.

 

(iv)                              The parties hereby agree that the above Market
Share commitments are contingent upon Netlist receiving qualification status on
a major leading platform at one (1) OEM [***] for RDIMM(s) using the Netlist
Chipset and Diablo’s ability to maintain or reduce sell prices as outlined below
in Exhibit C.  If Netlist is not able to secure a major leading platform at one
OEM and if Diablo delivers production devices of the Netlist Chipset by [***],
Netlist will commit to purchase [***] of the Products from Diablo over a period
of one year.

 

(v)                                 Audit.  Netlist will maintain complete and
accurate records for not less than three (3) years after this Agreement expires
or is terminated.  Diablo may audit Netlist’s records in accordance with this
Section; provided that a nationally recognized accounting firm retained by
Diablo (“Auditor”) will have access to such records solely for the purposes of
confirming that Netlist has fulfilled its obligations under Sections (i) -
(iv) above.

 

4.                                      Product Shipment and Inspection.

 

(a)                                 Shipments.  Shipment will be F.O.B. Diablo’s
factory, at which time risk of loss and title will pass to Netlist.  All
freight, insurance and other shipping expenses, as well as any special packing
expenses not included in the original price quotation for the Products will be
paid by Netlist.  The carrier shall be deemed Netlist’s agent, and any claims
for damages in shipment must be filed with the carrier.  Diablo is authorized to
designate a carrier pursuant to Diablo’s standard shipping practices unless
otherwise specified in writing by Netlist.

 

(b)                                 Product Inspection and Acceptance.  The
Products delivered by Diablo will be inspected and tested as required by Netlist
within thirty (30) days of receipt (the “Acceptance Period”).  If Products are
found to be defective in material or workmanship and/or fail to meet the
Specifications, Netlist may reject such Products during the Acceptance Period. 
Products not rejected during the Acceptance Period will be deemed accepted. 
Netlist may return rejected Products pursuant to Section 10(c).

 

5.                                      Payment Terms, Additional Costs and
Price Changes.

 

(a)                                 Payment Terms.  Payment for any products,
services or other costs to be paid by Netlist hereunder are due forty-five (45)
days from the date of invoice for Products delivered to Netlist and shall be
made in lawful U.S. currency.  Any amounts not paid when due will accrue
interest at the rate of 1 1/2% per month, or the maximum amount allowed by law,
if lower.  In

 

5

--------------------------------------------------------------------------------


 

the event that any payment is more than forty-five (45) days late, Diablo shall
have the right to suspend performance until all payments are made current.

 

(b)                                 Additional Costs.

 

(i)                                     Duties and Taxes.   All prices quoted
are exclusive of federal, state and local excise, sales, use and similar duties
and taxes, and Netlist shall be responsible for all such items.

 

(ii)                                  Expediting Charges.  Netlist shall be
responsible for any expediting charges reasonably necessary because of a change
in Netlist’s requirements.  Diablo shall obtain approval from Netlist for
expediting charges prior to incurring any such charge.

 

(c)                                  Price.  The initial maximum average selling
price for Products is set forth on Exhibit C hereto; which shall be subject to
final order acknowledgment from Diablo at the time a Purchase Order is placed.
Netlist and Diablo will agree to quarterly pricing sixty (60) days prior to the
beginning of each quarter.  The price guidelines set forth in Exhibit C will be
the basis for establishing quarterly pricing such that the original metrics used
to define this price structure remains reasonably intact.  The average selling
price is contingent upon Diablo receiving the minimum Market Share defined in
Section 3e above, and maintaining market competitive selling prices to Netlist.

 

6.                                      Marketing and Other Obligations

 

(a)                                 Should Diablo meet the full specifications
outlined by DxD/LRD within the designated and agreed to time schedules, Netlist
will add Diablo to Netlist’s approved vendor list for both the Netlist Chipset
and Diablo Standard Register.

 

(b)                                 Joint Promotion and Marketing.

 

(i)                                     Netlist and Diablo will engage in a
joint marketing effort providing introductions of each other to their respective
customers.  Netlist shall use best commercial efforts, in order to meet Netlist
market share obligations to Diablo, by promoting, where possible, the use of
Netlist products utilizing Diablo based products.  Both parties shall provide
appropriate recognition of the other party’s contributions.

 

(ii)                                  Joint Press Release.  Netlist and Diablo
will issue a joint press release announcing this relationship and both parties
will agree to the content of the press release and specific timing.  Any joint
press releases will occur only after Netlist has fully [***] and [***] of
Diablo’s products in Netlist’s applications.

 

(iii)                               Diablo shall be permitted to identify
Netlist as its customer and Netlist shall provide a written endorsement for the
incorporation into a Diablo press release announcing the availability of the
Diablo Standard Register for mass production.  Diablo may identify to its
investors that Netlist is a customer, but will refrain from issuing any press
releases identifying Netlist as a customer until Netlist has fully validated the
full compliance and functionality of Diablo’s products in Netlist’s
applications.

 

6

--------------------------------------------------------------------------------


 

7.                                      Intellectual Property Rights.

 

(a)                                 [***].  All rights, title and interest in
and to the design and development of the [***] and [***] of the [***]; and any
improvement, update, modification or additional parts thereof, and all of
[***]embodied in the [***], shall at all times remain the sole and exclusive
property of [***].  For purposes of this Agreement, “[***]” shall mean the
development of a silicon chip set using the [***] (including without limitation
the packaging) which will meet [***].

 

(b)                                 [***].  All rights, title and interest in
and to the design and development of the underlying [***]of the [***], the [***]
and all [***] embodied in the [***], any improvement, update, modification or
additional parts thereof, shall at all times remain the sole and exclusive
property of [***].  For purposes of this Agreement, “[***]” shall mean [***]
with regard to [***] and [***].

 

8.                                      Confidential Information.

 

(a)                                 Nondisclosure and Nonuse.  Each party shall
treat as confidential all Confidential Information of the other party, shall not
use such Confidential Information except as set forth in this Agreement, and
shall use reasonable efforts not to disclose such Confidential Information to
any third party.  Without limiting the foregoing, each of the parties shall use
at least the same degree of care which it uses to prevent the disclosure of its
own confidential information of like importance to prevent the disclosure of
Confidential Information disclosed to it by the other party under this
Agreement.  Each party shall disclose Confidential Information of the other
party only to its directors, officers, employees, and consultants who are
required to have such information in order for such party to carry out the
transactions contemplated by this Agreement and who have signed nondisclosure
agreements protecting the Confidential Information on substantially the same
terms as this Agreement.  Each party shall promptly notify the other party of
any actual or suspected misuse or unauthorized disclosure of the other party’s
Confidential Information.  For purposes of clarification, the Netlist Technology
is the Confidential Information of Netlist and may not be used for any purpose
other than as set forth in this Agreement, including without limitation use of
such Netlist Technology to develop a chip competitive to the Netlist Chipset.

 

(b)                                 Exceptions.  Notwithstanding the above,
neither party shall have liability to the other with regard to any Confidential
Information of the other which the receiving party can prove (i) was in the
public domain at the time it was disclosed or has entered the public domain
through no fault of the receiving party; (ii) was known to the receiving party,
without restriction, at the time of disclosure, as demonstrated by files in
existence at the time of disclosure; (iii) is disclosed with the prior written
approval of the disclosing party; (iv) was independently developed by the
receiving party without any use of the Confidential Information, as demonstrated
by files created at the time of such independent development; (v) is disclosed
pursuant to the order or requirement of a court, administrative agency, or other
governmental body; provided, however, that the receiving party shall provide
prompt notice of such court order or requirement to the disclosing party to
enable the disclosing party to seek a protective order or otherwise prevent or
restrict such disclosure.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Return of Confidential Information.  Upon
expiration or termination of this Agreement and at the request of either party,
the other party shall promptly return all Confidential Information of the other
party.

 

(d)                                 Remedies.  Any breach of the restrictions
contained in this Section is a breach of this Agreement which may cause
irreparable harm to the nonbreaching party.  Any such breach shall entitle the
nonbreaching party to injunctive relief in addition to all legal remedies.

 

Confidentiality of Agreement.  Each party shall be entitled to disclose the
existence of this Agreement, but agrees that the terms and conditions of this
Agreement shall be treated as Confidential Information and shall not be
disclosed to any third party; provided, however, that each party may disclose
the terms and conditions of this Agreement: (i) as required by any court or
other governmental body; (ii) as otherwise required by law; (iii) to legal
counsel of the parties; (iv) in confidence, to accountants, banks, and financing
sources and their advisors; (v) in connection with the enforcement of this
Agreement or rights under this Agreement or (vi) in confidence, in connection
with an actual or proposed merger, acquisition, or similar transaction.

 

9.                                      Indemnification.

 

(a)                                 Indemnification by Diablo.  Diablo agrees,
at its own expense, to defend or at its option to settle any claim or action
brought against Netlist on the issue of infringement of any patent, copyright,
trademark, trade secret, mask work right or other intellectual property right of
any third party by the Products as used or distributed within the scope of this
Agreement, and to indemnify Netlist against any and all damages and costs,
including legal fees, that a court awards against Netlist under any such claim
or action; provided that Netlist provides Diablo with (i) prompt written notice
of such claim or action, (ii) sole control and authority over the defense or
settlement of such claim or action and (iii) proper and full information and
reasonable assistance to defend and/or settle any such claim or action.

 

(i)                                     Injunctions.  In the event that any
Product is, or in the Diablo’s sole opinion is likely to be, enjoined due to the
type of infringement described in Section (a) above, Diablo, at its option and
expense, may either (i) modify the Netlist Chipset so that they become
non-infringing, (ii) replace the Netlist Chipset with functionally equivalent
non-infringing Products reasonably acceptable to Netlist or, if the foregoing
alternatives are not reasonably available to Diablo, (iii) accept return of the
Products and refund to Netlist the purchase price of the Products and portion of
the NRE payment which shall be reduced over a four (4) year period under a
straight line depreciation.

 

(ii)                                  Exceptions.  Diablo will have no liability
to the extent that any such claim is based on the Netlist Technology or would
have been avoided but for (i) use or combination of the Netlist Chipset with any
other products not provided by Diablo or (ii) modification of the Netlist
Chipset after delivery by Diablo, unless such use, combination and/or
modification is authorized in advance in writing by Diablo.

 

(b)                                 Indemnification by Netlist.  Netlist agrees,
at its own expense, to defend or at its option to settle any claim or action
brought against Diablo on the issue of infringement of any patent, copyright,
trademark, trade secret, mask work right or other intellectual property right of

 

8

--------------------------------------------------------------------------------


 

any third party by the Netlist Technology as used or distributed within the
scope of this Agreement, and to indemnify Diablo against any and all damages and
costs, including legal fees, that a court awards against Netlist under any such
claim or action; provided that Diablo provides Netlist with (i) prompt written
notice of such claim or action, (ii) sole control and authority over the defense
or settlement of such claim or action and (iii) proper and full information and
reasonable assistance to defend and/or settle any such claim or action.

 

(c)                                  Limitation.  THE FOREGOING PROVISIONS OF
THIS SECTION STATE THE ENTIRE LIABILITY AND OBLIGATION OF EACH PARTY AND THE
EXCLUSIVE REMEDY OF NETLIST, WITH RESPECT TO ANY ALLEGED OR ACTUAL INFRINGEMENT
OF PATENTS, COPYRIGHTS, TRADE SECRETS, TRADEMARKS OR OTHER INTELLECTUAL PROPERTY
RIGHTS BY THE PRODUCTS OR NETLIST TECHNOLOGY.

 

(d)                                 Mutual Indemnity.  The parties will
indemnify each other against actions, liabilities, loss, damages and expenses
resulting from injury or death of any person or loss of or damage to any
tangible real or tangible personal property to the extent that such injury,
death, loss or damage is proximately caused by the indemnifying party’s
negligent act or omission or intentional misconduct or that of its agents,
employees or subcontractors in connection with the performance of its
obligations under this Agreement, provided that the indemnifying party has been
notified in writing as soon as practicable of any such claim.  The indemnifying
party will have the sole right to control the defense of all such claims and in
no event will the indemnified party settle any claim without the indemnifying
party’s prior written approval.

 

(e)                                  No Other Liability.  IN NO EVENT SHALL
DIABLO, ITS SUPPLIERS OR NETLIST BE LIABLE TO THE OTHER OR ANY THIRD PARTY FOR
COSTS OF PROCUREMENT OF SUBSTITUTE PRODUCTS OR SERVICES, LOST PROFITS, DATA OR
BUSINESS, OR FOR ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL
DAMAGES OF ANY KIND ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER
CAUSED AND ON ANY THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY OR OTHERWISE).  EXCEPT FOR LIABILITY INDER
SECTIONS 8 and 9(a), NEITHER PARTIES TOTAL AND CUMULATIVE LIABILITY ARISING OUT
OF OR IN CONNECTION WITH ANY PRODUCTS PURCHASED BY NETLIST HEREUNDER SHALL IN NO
EVENT EXCEED THE PURCHASE PRICE PAID BY NETLIST FOR SUCH PRODUCTS.  THE
LIMITATIONS SET FORTH IN THIS SECTION SHALL APPLY EVEN IF DIABLO OR ITS
SUPPLIERS HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

 

10.                               Warranty and Disclaimer.

 

(a)                                 Warranty.  Diablo warrants that, for a
period of twelve (12) months from the date of shipment of the Products from
Diablo (the “Warranty Period”), the Products will conform to the Specification
in effect as of the date of manufacture.  Diablo SPECIFICALLY DISCLAIMS ANY
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS) WHICH MAY RESULT
FROM THE USE OF PRODUCTS PURCHASED

 

9

--------------------------------------------------------------------------------

 


 

HEREUNDER.  This limited warranty extends only to Netlist as original purchaser
unless otherwise agreed upon in writing by Diablo.

 

(b)                                 Exclusions.  The foregoing warranty shall
not apply if the defective Products (i) has been subjected to abuse, misuse,
neglect, negligence, accident, improper testing, improper installation, improper
storage, improper handling or use contrary to any instructions issued by Diablo,
(ii) has been repaired or altered by persons other than Diablo, (iii) has not
been installed, operated, repaired and maintained in accordance with the
documentation or (iv) is attributable to the Netlist Technology.  In addition,
the foregoing warranty shall not apply to Product (i) marked or identified as
“sample,” (ii) loaned or provided to Netlist at no cost, or (iii) which are sold
“as is.”

 

(c)                                  Remedies.  If during the Warranty Period or
Acceptance Period: (i) Diablo is notified promptly in writing upon discovery of
any defect in the Products, including a detailed description of such alleged
defect, (ii) such Products are returned, transportation charges prepaid, to
Diablo’s designated manufacturing facility in accordance with Diablo’s
then-current return procedures, as set forth by Diablo from time to time, and
(iii) Diablo’s inspections and tests determine that the Products are indeed
defective and the Products have not been subjected to any of the conditions set
forth in this Section, then, as Netlist’s sole remedy and Diablo’s sole
obligation under the foregoing warranty, Diablo will replace without charge the
defective Products at the earliest commercially reasonable time.  Any Products
that have been replaced under this warranty shall have the same warranty
coverage as outlined in 10 (a) above.

 

(d)                                 Disclaimer.  EXCEPT FOR THE WARRANTIES SET
FORTH IN THIS SECTION, DIABLO MAKES NO OTHER WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT TO ANY PRODUCTS PROVIDED IN CONNECTION WITH THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR ARISING FROM COURSE OF
PERFORMANCE, DEALING, USAGE OR TRADE.

 

11.                               Term and Termination.

 

(a)                                  Term.  This Agreement shall become
effective on the Effective Date of this Agreement and shall continue for a
period of three years (“Initial Term”).  This Agreement shall be extended
automatically at the end of the initial term or subsequent terms for an
additional one (1) year terms, unless terminated in accordance with this
Agreement.

 

(b)                                 Termination for Cause.  Either party may
terminate this Agreement at any time (i) if the other party breaches any term
hereof and fails to cure such breach within sixty (60) days after notice of such
breach or (ii) if the other party shall be or becomes insolvent, or if either
party makes an assignment for the benefit of creditors, or if there are
instituted by or against either party proceedings in bankruptcy or under any
insolvency or similar law or for reorganization, receivership or dissolution
which proceeding is not dismissed within ninety (90) days.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Termination for Technical Reasons.  In the
event that after exercising commercially reasonable efforts, Diablo is unable to
deliver production worthy Netlist Chipsets due to technical changes created or
requested by Netlist, after the establishment of this agreement, either Netlist
or Diablo shall have the right to terminate this agreement.

 

(d)                                 Obligations Upon Termination.  The
termination or expiration of this Agreement shall in no way relieve either party
from its obligations to pay the other any sums accrued hereunder prior to such
termination or expiration.

 

(e)                                  Survival of Certain Provisions. 
Notwithstanding anything to the contrary in this Agreement, the following
sections shall survive termination of this Agreement: 1, 2e, 5, 7, 8, 9, 10,
11(d), 12 and 13.

 

12.                               Standby Manufacturing Rights.  At Netlist’s
expense, Diablo agrees to deposit into a third party escrow account, pursuant to
the terms of an Escrow Agreement (which shall be mutually agreed by the
parties), all engineering drawings, manufacture documents and instructions and
other written materials (including lists of suppliers and their addresses),
including database tapes necessary to enable Netlist to manufacture, assemble,
test and/or maintain the Products (“Escrow Materials”); which Escrow Materials
shall be the Confidential Information of Diablo.  Such Escrow Agreement shall be
executed within thirty (30) days after the Effective Date and shall authorize
the release of the Escrow Materials to Netlist solely for use in accordance with
the terms and conditions of this Agreement in the event of a Release Condition
as described and to be negotiated in the Escrow Agreement.

 

13.                               Miscellaneous.

 

(a)                                  Amendments and Waivers.  Any term of this
Agreement may be amended or waived only with the prior written consent of the
parties or their respective successors and assigns, in a document signed in ink
by authorized representatives of the parties.  Any amendment or waiver made in
accordance with this Section shall be binding upon the parties and their
respective successors and assigns.

 

(b)                                 Successors and Assigns.  The rights and
obligations of each party under this Agreement shall not be assignable without
the prior written consent of the other party and any attempt to assign them
without that consent will be void.  Notwithstanding the foregoing, either party
may assign, upon written notice to the other, both the rights and obligations of
this Agreement to the surviving corporation in any merger or consolidation to
which it is a party or to any person who acquires all or substantially all of
its capital stock or assets.  Any purported transfer, assignment or delegation
in, violation of the foregoing will be null and void and of no force or effect.

 

(c)                                  Governing Law; Attorney Fees and Costs. 
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.

 

(d)                                 Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be deemed sufficient upon
receipt, when delivered personally or by courier, overnight delivery service or
confirmed facsimile, or forty-eight (48) hours after being deposited in the
regular mail as certified or registered mail (airmail if sent internationally)
with postage prepaid, if such notice is addressed to the party to be notified at
such party’s address or facsimile number as set forth below, or as subsequently
modified by written notice.

 

(f)                                    Severability.  If one or more provisions
of this Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith, in order to maintain the
economic position enjoyed by each party as close as possible to that under the
provision rendered unenforceable.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(g)                                 Entire Agreement.  This Agreement, including
the Exhibits attached hereto, constitutes the entire agreement between such
parties pertaining to the subject matter hereof, and merges all prior
negotiations and drafts of the parties with regard to the transactions
contemplated herein.  Any and all other written or oral agreements existing
between the parties hereto regarding such transactions are expressly canceled.

 

(h)                                 Independent Contractors.  The relationship
of Diablo and Netlist established by this Agreement is that of independent
contractors, and nothing contained in this Agreement will be construed (i) to
give either party the power to direct and control the day-to-day activities of
the other, (ii) to constitute the parties as partners, joint venturers,
co-owners or otherwise as participants in a joint or common undertaking, or
(iii) to allow either party to create or assume any obligation on behalf of the
other for any purpose whatsoever.

 

(i)                                     Force Majeure.  If the performance of
this Agreement or any obligations hereunder is prevented, restricted or
interfered with by reason of fire or other casualty or accident, strikes or
labor disputes, war or other violence, any law, order, proclamation, regulation,
ordinance, demand or requirement of any government agency, or any other act or
condition beyond the reasonable control of the parties hereto, the party so
affected upon giving prompt notice to the other parties shall be excused from
such performance during such prevention, restriction or interference.

 

(j)                                     Export Control.  Netlist acknowledges
and agrees that the Products purchased under this Agreement may be subject to
restrictions and controls imposed by the United States Export Administration Act
and the regulations thereunder.  Netlist warrants that it will not export or
re-export any products purchased, or SoftWare licensed, under this Agreement
into any country in violation of such controls or any other laws, rules or
regulations of any country, state or jurisdiction.

 

(k)                                  Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

12

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Blank ]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

Netlist, Inc.

 

 

By:

/s/ James P. Perrott

 

Name:

James P. Perrott

 

Title:

SVP Sales & Marketing

 

 

 

 

Diablo Technologies, Inc.

 

 

 

 

 

By:

/s/ Ricardo Badalone

 

Name:

Ricardo Badalone

 

Title:

C.E.O.

 

 

[SIGNATURE PAGE TO
DEVELOPMENT AND SUPPLY AGREEMENT]

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Statement of Work See

 

SOW Document Number MKT-SOW-VTB-001

 

15

--------------------------------------------------------------------------------


 

Exhibit B

 

Development Schedule

 

See SOW Document Number MKT-SOW-VTB-001

 

16

--------------------------------------------------------------------------------


 

Exhibit C

 

Production Price Schedule

 

Netlist Chipset

 

2009

 

2010

 

2011

 

2012

[***]

 

US$ [***]

 

US$ [***]

 

US$ [***]

 

US$ [***]

[***]

 

US$ [***]

 

US$ [***]

 

US$ [***]

 

US$ [***]

.                                             ,

 

17

--------------------------------------------------------------------------------


 

Exhibit D

 

NRE Payment Schedule

 

Milestone

 

Payment ($)

 

 

 

 

 

[***]

 

$[***]

 

 

 

 

 

[***]

 

$[***]

 

 

 

 

 

[***]

 

$[***]

 

 

 

 

 

[***]

 

$[***]

 

 

 

 

 

Total NRE Payment:

 

$[***]

 

 

18

--------------------------------------------------------------------------------

 